Citation Nr: 1229535	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-31 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including depressive disorder, not otherwise specified, claimed as posttraumatic stress disorder. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for leg cramps.

4.  Entitlement to service connection for residuals of a snake bite.

5.  Entitlement to service connection for diabetes mellitus, type II. 

6.  Entitlement to service connection for irregular heart beat, claimed as secondary to diabetes mellitus, type II. 

7.  Entitlement to service connection for retinopathy and cataracts, claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from July 1952 to December 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  The Veteran had a hearing before the Board in March 2010 and the transcript is of record. 

In August 2010, the Board referred to the RO/Appeals Management Center (AMC) reasonably raised claims of entitlement to service connection for a chronic respiratory disorder and a chronic sleep disorder, to include sleep apnea, both claimed as secondary to posttraumatic stress disorder.  A review of the Veteran's claims file did not demonstrate that the RO/AMC undertook any efforts to develop and adjudicate these claims.  Consequently, the Board is again referring these issues to the RO/AMC for appropriate action.  However, in light of the re-characterization of the Veteran's claim discussed below, the Board is referring the reasonably raised issues of entitlement to service connection for a chronic respiratory disorder and a chronic sleep disorder, to include sleep apnea, both claimed as secondary to a depressive disorder, not otherwise specified.

During the pendency of this appeal, the Veteran submitted a claim of entitlement to service connection for depression, which was denied in a December 2009 rating decision.  Thereafter, the Veteran did not perfect an appeal and, thus, the December 2009 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.201, 20.302 (2011).  Pursuant to the August 2010 Board remand, the Veteran was afforded a VA examination to ascertain the nature of the any current psychiatric disorder and, if any, whether each was incurred in or due to his active duty service, including two claimed stressors.  As a result of a May 2011 VA examination, the examiner determined that the Veteran did not meet the criteria for a PTSD diagnosis, but that a diagnosis of depressive disorder, not otherwise specified, was supported.  Although a claim of entitlement to service connection for depression has already been denied and that decision is final, the Board finds, in the interest of fairness and due process, that the Veteran's claim of entitlement to service connection for PTSD currently at issue must be re-characterized as seen on the title page above and will be addressed as such herein.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  The issues of entitlement to service connection for hypertension; leg cramps; residuals of a snake bite; diabetes mellitus, type II; an irregular heart beat; and retinopathy and cataracts are REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's depressive disorder, not otherwise specified, is related to his active duty service.
CONCLUSION OF LAW

Depressive disorder, not otherwise specified, was incurred in or due to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, not otherwise specified, claimed as posttraumatic stress disorder (PTSD), because the Board is granting the claim herein.  As this represents a full grant of the benefits sought on appeal, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412   (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty service from July 1952 to December 1958.  In November 2004, the Veteran submitted a claim of entitlement to service connection for PTSD, which was denied in a September 2005 rating decision.  Thereafter, the Veteran perfected an appeal to the Board.  In August 2010, the Board remanded the Veteran's claim for further development.  After the Veteran's claim was readjudicated in a July 2012 supplemental statement of the case, it was remitted to the Board for further appellate review.  Herein, the Board has re-captioned the Veteran's November 2004 claim as seen on the title page above.  Substantial compliance with the August 2010 remand directives is moot as the Board is granting the benefits sought on appeal herein.  

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253   (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In November 2004, the Veteran submitted a claim of entitlement to PTSD; however, the Board finds that the diagnoses of PTSD of record were based on incredible statements by the Veteran, unsubstantiated or unverified inservice events, or did not comport with the requisite criteria in the Diagnostic and Statistical Manual of Mental Disorder-IV (4th ed.)  (DSM-IV); 38 C.F.R. § 4.125 (2011).  

With respect to the Veteran's incredible statements and unverified inservice events, in each of the consultation or therapy sessions that resulted in a PTSD diagnosis, the Veteran asserted that he was involved in a motor vehicle accident in November 1955 that killed a fellow service member, E.R.S., while they were stationed in Saudi Arabia.  The evidence of record demonstrated that E.R.S. was indeed killed in November 1955 as a result of a motor vehicle accident in Saudi Arabia.  However, in a November 1955 letter to E.R.S.'s brother, Major H.A.W., U.S. Air Force Commander, described the details of the motor vehicle accident.  Significantly, Major H.A.W. stated that the other three occupants (which the Veteran presumably asserts that he was one of) were thrown from the vehicle and "suffered many broken bones and lacerations."  Further, Major H.A.W. stated that each of the survivors of the motor vehicle accident was hospitalized for seven to eight days, one of which was in critical condition.  A review of the Veteran's service treatment records dated after November 1955 failed to demonstrate any reference to significant injuries incurred or a period of hospitalization, to include as due to or as a result of a motor vehicle accident.  In fact, as a result of his June 1956 re-enlistment examination, which was only 7 months after the motor vehicle accident, a clinical examination was normal.  Moreover, it was determined that there was "No Pertinent Interval Medical History."  Based on the above, the Board finds that he Veteran's assertions of being involved in a November 1955 motor vehicle accident are competent evidence of an inservice event or injury, but are not credible evidence thereof.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)(holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994)(holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses); Caluza v. Brown, 7 Vet. App. 498, 506 (1995)( holding that in weighing the credibility of evidence, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran).  As such, the PTSD diagnoses of record that were predicated, at least in part, on the Veteran's report of being involved in the November 1955 motor vehicle accident are not probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  

A May 2011 VA examiner found that the Veteran did not experience responses to his claimed inservice stressors that satisfied the DSM-IV emotional reaction criterion.  As such, the Board finds that a diagnosis of PTSD is not supported by the evidence, and that his November 2004 claim is most appropriately captioned as seen on the title page above.

The record included evidence demonstrating a current diagnosis of a depressive disorder, not otherwise specified.  Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet App. 346.  Additionally, the Veteran submitted statements wherein he claimed that he was exposed to racial discrimination and mistreatment, which the Board finds are competent evidence of an inservice event or injury.  Buchanan, 451 F.3d at 1337; Layno, 6 Vet. App. at 469.  Now that the Board has determined that the Veteran's statements as to inservice racial discrimination and mistreatment are competent, the Board must also address their credibility.  Caluza, 7 Vet. App. at 506.

According to a June 1958 service treatment record, the Veteran underwent a psychiatric evaluation subsequent to unstated conduct.  As a result of this evaluation, the examiner found that the Veteran's unstated actions to be an "immature response as solution to an unpleasant situation."  Further, the examiner found that there was "nothing wrong" with the Veteran, except that he was "rather emotionally immature."  The examiner then opined as follows:

I suspect that certain individuals who are over this boy have been making life unpleasant enough for him that he has chosen this way to get away from the base.

Based on the above, and without evidence to the contrary, the Board finds that the Veteran's statements regarding inservice racial discrimination and mistreatment to be credible.  Id.  Consequently, the salient issue with respect to the Veteran's claim of entitlement to service connection for depressive disorder, not otherwise specified, is whether there is an etiological relationship between the inservice events and his current diagnosis of depressive disorder, not otherwise specified.

Based on a longitudinal review of the Veteran's claims file, the Board located one opinion addressing the etiological relationship between his current depressive disorder, not otherwise specified, and the inservice racial discrimination and mistreatment.  Pursuant to the Board's August 2010 remand, the Veteran was afforded a VA examination in May 2011.  During the examination, the Veteran reported being subjected to inservice racial discrimination and mistreatment.  As a result of the May 2011 VA examination, the examiner opined as follows:

In addition to the 2 noted stressors, [the Veteran] also reports having endured difficulties and racial harassment in service; providing demotion and discharge as just 1 example of the same.  While there is no way to substantiate his reports of racial harassment, it cannot be denied that prejudice against blacks and discrimination were real aspects of American culture at that time.  He appears to have harbored long[-]standing and unresolved anger and hurt as a result of what he perceives to have been unfair and mistreatment.  This coupled with the above appear to have given rise to depressive disorder[, not otherwise specified].

There is no way to estimate which, the stressors or the mis treatment [sic], are more responsible for the depressive disorder without resorting to mere speculation.

The examiner's use of the word "coupled" suggested that the Veteran's claimed stressors and his reports of inservice mistreatment due to his race combined to cause his depressive disorder, not otherwise specified.  Further, the examiner stated that there was no way to determine which (the claimed stressors or inservice mistreatment) was "more" responsible, suggesting that both, at the very least, contributed to the Veteran's current depressive disorder, not otherwise specified.

After reviewing all of the evidence, the Board finds there is a reasonable basis to relate the Veteran's current depressive disorder, not otherwise specified, with his active duty service.  The only competent opinion of record concerning the etiology of the Veteran's depressive disorder, not otherwise specified, is positive to his claim.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)(holding that the Board is not free to substitute its own judgment for that of an expert).  Applying the doctrine of reasonable doubt, and without evidence to the contrary, the Board finds that the Veteran's current depressive disorder, not otherwise specified, is related to his active military service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for depressive disorder, not otherwise specified, is warranted.



ORDER

Entitlement to service connection for depressive disorder, not otherwise specified, is granted. 

REMAND

In August 2010, the Board remanded the Veteran's above-captioned claims for further development.  Specifically, the Board directed the RO/AMC to obtain the Veteran's treatment records from the VA Medical Center in Memphis, Tennessee, dating from July 2008 to the present.  The Board requested that the RO/AMC document all efforts to obtain these documents.  Further, the Board required the RO/AMC to obtain a negative response from the Memphis, Tennessee VA Medical Center if the records were unavailable.  Subsequently, the RO/AMC obtained the Veteran's treatment records from the Memphis, Tennessee VA Medical Center, dating from October 21, 2008 to April 18, 2011.  No negative response was obtained from the Memphis, Tennessee VA Medical Center as to the Veteran's treatment records dating from July 2008 to October 21, 2008.  As such, the Board finds that the RO/AMC failed to substantially comply with the directives of the August 2010 Board remand.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board finds that a remand for curative action is required. 

It has been previously determined that the Veteran's service records were largely unavailable due to a fire-related incident in 1973.  When records in the possession of the government are unavailable through no fault of the Veteran, VA has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367(1991).  To this end, the Board notes that the August 2010 remand directives concerned the Veteran's service records associated with the 867th AC & WRON.  The Board acknowledges that, according to the Veteran's October 1958 service discharge examination, the 867th AC & WRON was the organization unit to which the Veteran was assigned at the time of his service discharge.  However, upon further review of the evidence of record, the Board finds that there is documentation suggesting that the Veteran was assigned to a different unit during his active duty service.  Specifically, the header of Major H.A.W.'s November 1955 letter demonstrated that he was assigned to the 7244th Air Base Squadron.  Further, following the August 2010 remand, the RO/AMC obtained a casualty report demonstrating that E.R.S. was killed as a result of a November 1955 motor vehicle accident in Saudi Arabia, and that E.R.S.'s organization unit of last assignment was the 7244th Air Base Squadron.  Based on this, the Board finds that there is a reasonable basis to conclude that the Veteran may have been assigned to the 7244th Air Base Squadron.  As such, in order to satisfy VA's duty to assist, the Board finds that a remand is required in order for the AMC/RO to conduct additional searches for the Veteran's relevant service treatment and personnel records associated with the 7244th Air Base Squadron.

In the August 2010 remand, the Board directed the RO/AMC to afford the Veteran VA examinations after the RO/AMC had undertaken all directives to obtain the Veteran's VA treatment and service records.  Upon review of the Veteran's claims file, the Veteran was afforded VA examinations in January 2011 with respect to his claims of entitlement to service connection for diabetes mellitus, type II; hypertension; leg cramps/residuals of a snake bite; and retinopathy and cataracts.  However, treatment records obtained from the Memphis, Tennessee VA Medical Center were printed in April 2011.  The January 2011 VA examiners indicated that the Veteran's claims file was reviewed prior to or in conjunction with the examinations.  However, none of the examiners indicated that they reviewed the Memphis, Tennessee VA Medical Center via Virtual VA or by some other means.  Regardless, some of the records obtained from the Memphis, Tennessee VA Medical Center, were dated after the January 2011 VA examinations.  The Board cannot conceive of a way that the January 2011 VA examiners reviewed treatment records that had not yet been printed and associated with the claims file or that had not yet been created.  Consequently, the Board finds that the RO did not substantially comply with the directives of the August 2010 remand and, thus, a remand for corrective action is required.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC must attempt to obtain the Veteran's relevant treatment records from the VA Medical Center in Memphis, Tennessee, from July 2008 to October 21, 2008.  All efforts to obtain these records must be documented in the claims file.  If these records are not available or do not exist, the RO must obtain a negative response from the Memphis, Tennessee VA Medical Center. 

2.  The RO/AMC must submit a request to the appropriate agency for unit records for the 7244th Air Base Squadron during the Veteran's active duty service.

3.  After completing the actions in paragraphs #1 and #2 above, the RO/AMC must afford the Veteran VA examinations for diabetes mellitus, type II; hypertension; leg cramps; residuals of a snake bite; and retinopathy and cataracts to determine the extent and likely etiology of any condition(s) found.  Specifically: 

(a)  With respect to diabetes mellitus, type II, whether the Veteran's current diabetes mellitus, type II, is related to his inservice complaints of leg cramping or high blood pressure readings, or any other incident of his military service.  In so doing, the examiner's discussion must include, but not be limited to, the clinical findings from an inservice glucose test, dated in March 1955.  The examiner must opine as to any and all additional disabilities attributable to the Veteran's diabetes mellitus, type II, to include hypertension, venous insufficiency, retinopathy, cataracts, and or irregular heart beat. 

(b)  With respect to hypertension, the examiner must opine as to whether the Veteran's current hypertension was incurred in or due to active duty service.  In so doing, the examiner must discuss the December 1958 inservice high blood pressure reading.  In no circumstance, however, should the examiner's analysis be limited to this evidence. 

(c)  With respect to leg cramps and residuals of a snake bite, the examiner must opine as to whether the Veteran has a disability causing frequent leg cramps, to include venous insufficiency, that is etiologically attributable to inservice complaints of occasional leg cramps, high blood pressure reading, or any other incident of his military service, to include the alleged snake bite.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent his last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claims must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


